Securities Purchase Agreement

 

This Securities Purchase Agreement (this “Agreement”), dated as of May 27, 2015,
is entered into by and between Rich Pharmaceuticals, Inc., a Nevada corporation
(“Company”), and Typenex Co-Investment, LLC, a Utah limited liability company,
its successors and/or assigns (“Investor”).

A. Company and Investor are executing and delivering this Agreement in reliance
upon the exemption from securities registration afforded by the rules and
regulations promulgated by the United States Securities and Exchange Commission
(the “SEC”) under the Securities Act of 1933, as amended (the “1933 Act”).

B. Investor desires to purchase and Company desires to issue and sell, upon the
terms and conditions set forth in this Agreement, a Secured Convertible
Promissory Note, in the form attached hereto as Exhibit A, in the original
principal amount of $362,500.00 (the “Note”), convertible into shares of common
stock, $0.001 par value per share, of Company (the “Common Stock”), upon the
terms and subject to the limitations and conditions set forth in such Note.

C. This Agreement, the Note, the Security Agreement (as defined below), the
Pledge Agreement (as defined below), the Secured Investor Notes (as defined
below), and all other certificates, documents, agreements, resolutions and
instruments delivered to any party under or in connection with this Agreement,
as the same may be amended from time to time, are collectively referred to
herein as the “Transaction Documents”.

D. For purposes of this Agreement: “Conversion Shares” means all shares of
Common Stock issuable upon conversion of all or any portion of the Note; and
“Securities” means the Note and the Conversion Shares.

NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Company and Investor hereby agree as follows:

1.                   Purchase and Sale of Securities.

1.1.              Purchase of Securities. Company shall issue and sell to
Investor and Investor agrees to purchase from Company the Note. In consideration
thereof, Investor shall pay (i) the amount designated as the initial cash
purchase price on Investor’s signature page to this Agreement (the “Initial Cash
Purchase Price”), and (ii) issue to Company the Secured Investor Notes (the sum
of the initial principal amount of the Secured Investor Notes, together with the
Initial Cash Purchase Price, the “Purchase Price”). Subject to Section 1.5, the
Secured Investor Notes shall be secured by the Membership Interest Pledge
Agreement substantially in the form attached hereto as Exhibit B, as the same
may be amended from time to time (the “Pledge Agreement”). The Purchase Price,
the OID (as defined below), and the Transaction Expense Amount (as defined
below) are allocated to the Tranches (as defined in the Note) of the Note as set
forth in the table attached hereto as Exhibit C.

1.2.              Form of Payment. On the Closing Date, (i) Investor shall pay
the Purchase Price to Company by delivering the following at the Closing: (A)
the Initial Cash Purchase Price, which shall be delivered by wire transfer of
immediately available funds to Company, in accordance with Company’s written
wiring instructions; (B) Secured Investor Note #1 in the principal amount of
$15,000.00 duly executed and substantially in the form attached hereto as
Exhibit D (“Secured Investor Note #1”); (C) Secured Investor Note #2 in the
principal amount of $50,000.00 duly executed and substantially in the form
attached hereto as Exhibit D (“Secured Investor Note #2”); (D) Secured Investor
Note #3 in the principal amount of $50,000.00 duly executed and substantially in
the form attached hereto as Exhibit D (“Secured Investor Note #3”); (E) Secured
Investor Note #4 in the principal amount of $50,000.00 duly executed and
substantially in the form attached hereto as Exhibit D (“Secured Investor Note
#4”); (F) Secured Investor Note #5 in the principal amount of $50,000.00 duly
executed and substantially in the form attached hereto as Exhibit D (“Secured
Investor Note #5”); (G) Secured Investor Note #6 in the principal amount of
$50,000.00 duly executed and substantially in the form attached hereto as
Exhibit D (“Secured Investor Note #6”); and (H) Secured Investor Note #7 in the
principal amount of $50,000.00 duly executed and substantially in the form
attached hereto as Exhibit D (“Secured Investor Note #7”, and together with
Secured Investor Note #1, Secured Investor Note #2, Secured Investor Note #3,
Secured Investor Note #4, Secured Investor Note #5, and Secured Investor Note
#6, the “Secured Investor Notes”); and (ii) Company shall deliver the duly
executed Note on behalf of Company, to Investor, against delivery of such
Purchase Price.

1

 

1.3.              Closing Date. Subject to the satisfaction (or written waiver)
of the conditions set forth in Section 5 and Section 6 below, the date and time
of the issuance and sale of the Securities pursuant to this Agreement (the
“Closing Date”) shall be 5:00 p.m., Eastern Time on or about May 27, 2015, or
such other mutually agreed upon time. The closing of the transactions
contemplated by this Agreement (the “Closing”) shall occur on the Closing Date
by means of the exchange by express courier and email of .pdf documents, but
shall be deemed to have occurred at the offices of Hansen Black Anderson
Ashcraft PLLC in Lehi, Utah.

1.4.              Collateral for the Note. The Note shall be secured by the
collateral set forth in that certain Security Agreement attached hereto as
Exhibit E listing all of the Secured Investor Notes as security for Company’s
obligations under the Transaction Documents (the “Security Agreement”).

1.5.              Collateral for Secured Investor Notes. At the Closing,
Investor shall execute the Pledge Agreement, thereby granting to Company a
security interest in the collateral described therein (the “Collateral”).
Investor also agrees to file a UCC Financing Statement (Form UCC1) with the Utah
Department of Commerce in the manner set forth in the Pledge Agreement in order
to perfect Company’s security interest in the Collateral. Notwithstanding
anything to the contrary herein or in any other Transaction Document, Investor
may, in Investor’s sole discretion, add additional collateral to the Collateral
covered by the Pledge Agreement, and may substitute Collateral as Investor deems
fit, provided that the net fair market value of the substituted Collateral may
not be less than the aggregate principal balance of the Secured Investor Notes
as of the date of any such substitution. In the event of a substitution of
Collateral, Investor shall timely execute any and all amendments and documents
necessary or advisable in order to properly release the original collateral and
grant a security interest upon the substitute collateral in favor of Company,
including without limitation the filing of an applicable UCC Financing Statement
Amendment (Form UCC3) with the Utah Department of Commerce. Company agrees to
sign the documents and take such other measures requested by Investor in order
to accomplish the intent of the Transaction Documents, including without
limitation, execution of a Form UCC3 (or equivalent) termination statement
against the Collateral within five (5) Trading Days after written request from
Investor. Company acknowledges and agrees that the Collateral may be encumbered
by other monetary liens in priority and/or subordinate positions. The intent of
the parties is that the net fair market value of the Collateral (less any other
prior liens or encumbrances) will be equal to or greater than the aggregate
outstanding balance of the Secured Investor Notes. To the extent the fair market
value of the Collateral (less any other liens or encumbrances) is less than the
total outstanding balance of all the Secured Investor Notes, then the Collateral
will be deemed to only secure those Secured Investor Notes with an aggregate
outstanding balance that is less than or equal to such net fair market value of
the Collateral, applied in numerical order of the Secured Investor Notes. By way
of example only, if the fair market value of the Collateral is determined by
appraisal to be $200,000.00 and the Collateral is encumbered by $85,000.00 of
prior liens, then the net fair market value for purposes of this section is
$115,000.00 ($200,000.00 - $85,000.00). Accordingly, the Collateral will be
deemed to secure only Secured Investor Note #1, Secured Investor Note #2, and
Secured Investor Note #3, while Secured Investor Note #4, Secured Investor Note
#5, Secured Investor Note #6, and Secured Investor Note #7 shall be deemed
unsecured. If the Collateral is subsequently appraised for $400,000.00 with all
prior liens removed, then the Collateral will automatically be deemed to secure
all of the Secured Investor Notes.

1.6.              Original Issue Discount; Transaction Expenses. The Note
carries an original issue discount of $32,500.00 (the “OID”). In addition,
Company agrees to pay $5,000.00 to Investor to cover Investor’s legal fees,
accounting costs, due diligence, monitoring and other transaction costs incurred
in connection with the purchase and sale of the Securities (the “Transaction
Expense Amount”), all of which amount is included in the initial principal
balance of the Note. The Purchase Price, therefore, shall be $325,000.00,
computed as follows: $362,500.00 original principal balance, less the OID, less
the Transaction Expense Amount. The Initial Cash Purchase Price shall be the
Purchase Price less the sum of the initial principal amounts of the Secured
Investor Notes. The portion of the OID and the Transaction Expense Amount
allocated to the Initial Cash Purchase Price are set forth on Exhibit C.

2.                   Investor’s Representations and Warranties. Investor
represents and warrants to Company that: (i) this Agreement has been duly and
validly authorized; (ii) this Agreement constitutes a valid and binding
agreement of Investor enforceable in accordance with its terms; (iii) Investor
is an “accredited investor” as that term is defined in Rule 501(a) of Regulation
D of the 1933 Act; and (iv) this Agreement, the Pledge Agreement, and the
Secured Investor Notes have been duly executed and delivered on behalf of
Investor.

3.                   Representations and Warranties of Company. Company
represents and warrants to Investor that: (i) Company is a corporation duly
organized, validly existing and in good standing under the laws of its state of

2

 

incorporation and has the requisite corporate power to own its properties and to
carry on its business as now being conducted; (ii) Company is duly qualified as
a foreign corporation to do business and is in good standing in each
jurisdiction where the nature of the business conducted or property owned by it
makes such qualification necessary; (iii) Company has registered its Common
Stock under Section 12(g) of the Securities Exchange Act of 1934, as amended
(the “1934 Act”), and is obligated to file reports pursuant to Section 13 or
Section 15(d) of the 1934 Act; (iv) each of the Transaction Documents and the
transactions contemplated hereby and thereby have been duly and validly
authorized by Company; (v) this Agreement, the Note, the Security Agreement, and
the other Transaction Documents have been duly executed and delivered by Company
and constitute the valid and binding obligations of Company enforceable in
accordance with their terms, subject as to enforceability only to general
principles of equity and to bankruptcy, insolvency, moratorium, and other
similar laws affecting the enforcement of creditors’ rights generally; (vi) the
execution and delivery of the Transaction Documents by Company, the issuance of
Securities in accordance with the terms hereof, and the consummation by Company
of the other transactions contemplated by the Transaction Documents do not and
will not conflict with or result in a breach by Company of any of the terms or
provisions of, or constitute a default under (a) Company’s formation documents
or bylaws, each as currently in effect, (b) any indenture, mortgage, deed of
trust, or other material agreement or instrument to which Company is a party or
by which it or any of its properties or assets are bound, including any listing
agreement for the Common Stock, or (c) any existing applicable law, rule, or
regulation or any applicable decree, judgment, or order of any court, United
States federal or state regulatory body, administrative agency, or other
governmental body having jurisdiction over Company or any of Company’s
properties or assets; (vii) no further authorization, approval or consent of any
court, governmental body, regulatory agency, self-regulatory organization, or
stock exchange or market or the stockholders or any lender of Company is
required to be obtained by Company for the issuance of the Securities to
Investor; (viii) none of Company’s filings with the SEC contained, at the time
they were filed, any untrue statement of a material fact or omitted to state any
material fact required to be stated therein or necessary to make the statements
made therein, in light of the circumstances under which they were made, not
misleading; (ix) Company has filed all reports, schedules, forms, statements and
other documents required to be filed by Company with the SEC under the 1934 Act
on a timely basis or has received a valid extension of such time of filing and
has filed any such report, schedule, form, statement or other document prior to
the expiration of any such extension; (x) Company has not consummated any
financing transaction that has not been disclosed in a periodic filing with the
SEC under the 1934 Act; (xi) Company is not, nor has it ever been, a “Shell
Company,” as such type of “issuer” is described in Rule 144(i)(1) under the 1933
Act or is in compliance with Rule 144(i)(2) under the 1933 Act; (xii) with
respect to any commissions, placement agent or finder’s fees or similar payments
that will or would become due and owing by Company to any person or entity as a
result of this Agreement or the transactions contemplated hereby (“Broker
Fees”), any such Broker Fees will be made in full compliance with all applicable
laws and regulations and only to a person or entity that is a registered
investment adviser or registered broker-dealer; (xiii) Investor shall have no
obligation with respect to any Broker Fees or with respect to any claims made by
or on behalf of other persons for fees of a type contemplated in this subsection
that may be due in connection with the transactions contemplated hereby and
Company shall indemnify and hold harmless each of Investor, Investor’s
employees, officers, directors, stockholders, members, managers, agents, and
partners, and their respective affiliates, from and against all claims, losses,
damages, costs (including the costs of preparation and attorneys’ fees) and
expenses suffered in respect of any such claimed or existing Broker Fees; (xiv)
when issued, the Conversion Shares will be duly authorized, validly issued,
fully paid for and non-assessable, free and clear of all liens, claims, charges
and encumbrances; (xv) neither Investor nor any of its officers, directors,
stockholders, members, managers, employees, agents or representatives has made
any representations or warranties to Company or any of its officers, directors,
employees, agents or representatives except as expressly set forth in the
Transaction Documents and, in making its decision to enter into the transactions
contemplated by the Transaction Documents, Company is not relying on any
representation, warranty, covenant or promise of Investor or its officers,
directors, stockholders, members, managers, employees, agents or representatives
other than as set forth in the Transaction Documents; and (xvi) Company has
performed due diligence and background research on Investor and its affiliates
including, without limitation, John M. Fife, and, to its satisfaction, has made
inquiries with respect to all matters Company may consider relevant to the
undertakings and relationships contemplated by the Transaction Documents
including, among other things, the following:
http://investing.businessweek.com/research/stocks/people/person.asp?personId=7505107&ticker=UAHC;SEC
Civil Case No. 07-C-0347 (N.D. Ill.); SEC Civil Action No. 07-CV-347 (N.D.
Ill.); and FINRA Case #2011029203701. Company, being aware of the matters
described in subsection (xvi) above, acknowledges and agrees that such matters,
or any similar matters, have no bearing on the transactions contemplated by the
Transaction Documents and covenants and agrees it will not use any such
information as a defense to performance of its obligations under the Transaction
Documents or in any attempt to avoid, modify or reduce such obligations and
shall not pay such proceeds to any other party pursuant to any financing
transaction effected prior to the date hereof.

3

 

4.                   Company Covenants. Until all of Company’s obligations under
all of the Transaction Documents are paid and performed in full, or within the
timeframes otherwise specifically set forth below, Company shall comply with the
following covenants: (i) so long as Investor beneficially owns any of the
Securities and for at least twenty (20) Trading Days thereafter, Company shall
file all reports required to be filed with the SEC pursuant to Sections 13 or
15(d) of the 1934 Act, and shall take all reasonable action under its control to
ensure that adequate current public information with respect to Company, as
required in accordance with Rule 144 of the 1933 Act, is publicly available, and
shall not terminate its status as an issuer required to file reports under the
1934 Act even if the 1934 Act or the rules and regulations thereunder would
permit such termination; (ii) the Common Stock shall be listed or quoted for
trading on any of (a) NYSE, (b) NASDAQ, (c) OTCQX, (d) OTCQB, or (e) OTC Pink
Current Information; (iii) when issued, the Conversion Shares will be duly
authorized, validly issued, fully paid for and non-assessable, free and clear of
all liens, claims, charges and encumbrances; (iv) Company shall use the net
proceeds received hereunder for working capital and general corporate purposes
only and shall not pay such proceeds to any other party pursuant to any
financing transaction effected prior to the date hereof; (v) trading in
Company’s Common Stock shall not be suspended, halted, chilled, frozen, reach
zero bid or otherwise cease on the Company’s principal trading market; and (vi)
Company shall not transfer, assign, sell, pledge, hypothecate or otherwise
alienate or encumber the Secured Investor Notes in any way without the prior
written consent of Investor.

5.                   Conditions to Company’s Obligation to Sell. The obligation
of Company hereunder to issue and sell the Securities to Investor at the Closing
is subject to the satisfaction, at or before the Closing Date, of each of the
following conditions:

5.1.              Investor shall have executed this Agreement, the Pledge
Agreement, and the Secured Investor Notes, and delivered the same to Company.

5.2.              Investor shall have delivered the Initial Cash Purchase Price
to Company in accordance with Section 1.2 above.

6.                   Conditions to Investor’s Obligation to Purchase. The
obligation of Investor hereunder to purchase the Securities at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for Investor’s sole
benefit and may be waived by Investor at any time in its sole discretion:

6.1.              Company shall have executed this Agreement and delivered the
same to Investor.

6.2.              Company shall have delivered to Investor the duly executed
Note in accordance with Section 1.2 above.

6.3.              Company shall have delivered to Investor a fully executed
Irrevocable Letter of Instructions to Transfer Agent substantially in the form
attached hereto as Exhibit F acknowledged in writing by Company’s transfer agent
(the “Transfer Agent”).

6.4.              Company shall have delivered to Investor a fully executed
Secretary’s Certificate substantially in the form attached hereto as Exhibit G
evidencing Company’s approval of the Transaction Documents.

6.5.              Company shall have delivered to Investor a fully executed
Share Issuance Resolution substantially in the form attached hereto as Exhibit H
to be delivered to the Transfer Agent.

6.6.              Company shall have delivered to Investor fully executed copies
of the Pledge Agreement, the Security Agreement and all other Transaction
Documents required to be executed by Company herein or therein.

7.                   Reservation of Shares. At all times during which the Note
is convertible, Company will reserve from its authorized and unissued Common
Stock to provide for the issuance of Common Stock upon the full conversion of
the Note at least three (3) times the quotient obtained by dividing the
Outstanding Balance (as defined in the Note) by the Conversion Price (as defined
in the Note) (the “Share Reserve”), but in any event not less than 150,000,000
shares of Common Stock shall be reserved at all times for such purpose (the
“Transfer Agent Reserve”). Company further agrees that it will cause the
Transfer Agent to immediately add shares of Common

4

 

Stock to the Transfer Agent Reserve in increments of 25,000,000 shares as and
when requested by Investor in writing from time to time, provided that such
incremental increases do not cause the Transfer Agent Reserve to exceed the
Share Reserve. In furtherance thereof, from and after the date hereof and until
such time that the Note has been paid in full, Company shall require the
Transfer Agent to reserve for the purpose of issuance of Conversion Shares under
the Note, a number of shares of Common Stock equal to the Transfer Agent
Reserve. Company shall further require the Transfer Agent to hold such shares of
Common Stock exclusively for the benefit of Investor and to issue such shares to
Investor promptly upon Investor’s delivery of a conversion notice under the
Note. Finally, Company shall require the Transfer Agent to issue shares of
Common Stock pursuant to the Note to Investor out of its authorized and unissued
shares, and not the Transfer Agent Reserve, to the extent shares of Common Stock
have been authorized, but not issued, and are not included in the Transfer Agent
Reserve. The Transfer Agent shall only issue shares out of the Transfer Agent
Reserve to the extent there are no other authorized shares available for
issuance and then only with Investor’s written consent.

8.                   Miscellaneous. The provisions set forth in this Section 8
shall apply to this Agreement, as well as all other Transaction Documents as if
these terms were fully set forth therein.

8.1.              Original Signature Pages. Each party agrees to deliver its
original signature pages to the Transaction Documents to the other party within
five (5) Trading Days of the date hereof. Notwithstanding the foregoing, the
Transaction Documents shall be fully effective upon exchange of electronic
signature pages by the parties and payment of the Initial Cash Purchase Price by
Investor. For the avoidance of doubt, the failure by either party to deliver its
original signature pages to the other party shall not affect in any way the
validity or effectiveness of any of the Transaction Documents, provided that
such failure to deliver original signatures shall be a breach of the party’s
obligations hereunder.

8.2.              Arbitration of Claims. The parties shall submit all Claims (as
defined in Exhibit I) arising under this Agreement or any other Transaction
Document or other agreements between the parties and their affiliates to binding
arbitration pursuant to the arbitration provisions set forth in Exhibit I
attached hereto (the “Arbitration Provisions”). The parties hereby acknowledge
and agree that the Arbitration Provisions are unconditionally binding on the
parties hereto and are severable from all other provisions of this Agreement. By
executing this Agreement, Company represents, warrants and covenants that
Company has reviewed the Arbitration Provisions carefully, consulted with legal
counsel about such provisions (or waived its right to do so), understands that
the Arbitration Provisions are intended to allow for the expeditious and
efficient resolution of any dispute hereunder, agrees to the terms and
limitations set forth in the Arbitration Provisions, and that Company will not
take a position contrary to the foregoing representations. Company acknowledges
and agrees that Investor may rely upon the foregoing representations and
covenants of Company regarding the Arbitration Provisions.

8.3.              Governing Law; Venue. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Utah for contracts to be
wholly performed in such state and without giving effect to the principles
thereof regarding the conflict of laws. Each party consents to and expressly
agrees that exclusive venue for arbitration of any dispute arising out of or
relating to any Transaction Document or the relationship of the parties or their
affiliates shall be in Salt Lake County or Utah County, Utah; provided, however,
that notwithstanding anything herein to the contrary, enforcement of Investor’s
rights under the Security Agreement will occur in accordance with the Uniform
Commercial Code of the applicable state(s) under the Security Agreement and
enforcement of Company’s rights over the Collateral will occur in accordance
with the laws of the state in which the Collateral is located. Without modifying
the parties obligations to resolve disputes hereunder pursuant to the
Arbitration Provisions, for any litigation arising in connection with any of the
Transaction Documents, each party hereto hereby (i) consents to and expressly
submits to the exclusive personal jurisdiction of any state or federal court
sitting in Salt Lake County, Utah, (ii) expressly submits to the exclusive venue
of any such court for the purposes hereof, and (iii) waives any claim of
improper venue and any claim or objection that such courts are an inconvenient
forum or any other claim or objection to the bringing of any such proceeding in
such jurisdictions or to any claim that such venue of the suit, action or
proceeding is improper.

8.4.              Calculation Disputes. Notwithstanding the Arbitration
Provisions, in the case of a dispute as to any determination or arithmetic
calculation under the Transaction Documents, including without limitation,
calculating the Outstanding Balance, Conversion Price, Conversion Shares, or
VWAP (as defined in the Note) (each, a “Calculation”), Company or Investor (as
the case may be) shall submit any disputed Calculation via email or facsimile
with confirmation of receipt (i) within two (2) Trading Days after receipt of
the applicable notice giving rise to such dispute to Company or Investor (as the
case may be) or (ii) if no notice gave rise to such dispute, at any

5

 

time after Investor learned of the circumstances giving rise to such dispute. If
Investor and Company are unable to agree upon such Calculation within two (2)
Trading Days of such disputed Calculation being submitted to Company or Investor
(as the case may be), then Investor shall, within two (2) Trading Days, submit
via email or facsimile the disputed Calculation to Unkar Systems Inc. (“Unkar
Systems”). Company shall cause Unkar Systems to perform the Calculation and
notify Company and Investor of the results no later than ten (10) Trading Days
from the time it receives such disputed Calculation. Unkar Systems’
determination of the disputed Calculation shall be binding upon all parties
absent demonstrable error. Unkar Systems’ fee for performing such Calculation
shall be paid by the incorrect party, or if both parties are incorrect, by the
party whose Calculation is furthest from the correct Calculation as determined
by Unkar Systems. In the event Company is the losing party, no extension of the
Delivery Date (as defined in the Note) shall be granted and Company shall incur
all effects for failing to deliver the applicable shares in a timely manner as
set forth in the Transaction Documents. Notwithstanding the foregoing, Investor
may, in its sole discretion, designate an independent, reputable investment bank
or accounting firm other than Unkar Systems to resolve any such dispute and in
such event, all references to “Unkar Systems” herein will be replaced with
references to such independent, reputable investment bank or accounting firm so
designated by Investor.

8.5.              Counterparts. Each Transaction Document may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one instrument. The parties hereto confirm that
any electronic copy of another party’s executed counterpart of a Transaction
Document (or such party’s signature page thereof) will be deemed to be an
executed original thereof.

8.6.              Headings. The headings of this Agreement are for convenience
of reference only and shall not form part of, or affect the interpretation of,
this Agreement.

8.7.              Severability. In the event that any provision of this
Agreement is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform to such statute or
rule of law. Any provision hereof which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
hereof.

8.8.              Entire Agreement. This Agreement, together with the other
Transaction Documents, contains the entire understanding of the parties with
respect to the matters covered herein and therein and, except as specifically
set forth herein or therein, neither Company nor Investor makes any
representation, warranty, covenant or undertaking with respect to such matters.

8.9.              No Reliance. Company acknowledges and agrees that neither
Investor nor any of its officers, directors, stockholders, members, managers,
representatives or agents has made any representations or warranties to Company
or any of its officers, directors, representatives, agents or employees except
as expressly set forth in the Transaction Documents and, in making its decision
to enter into the transactions contemplated by the Transaction Documents,
Company is not relying on any representation, warranty, covenant or promise of
Investor or its officers, directors, members, managers, agents or
representatives other than as set forth in the Transaction Documents.

8.10.           Amendments. No provision of this Agreement may be waived or
amended other than by an instrument in writing signed by the parties hereto.

8.11.           Notices. Any notice required or permitted hereunder shall be
given in writing (unless otherwise specified herein) and shall be deemed
effectively given on the earliest of: (i) the date delivered, if delivered by
personal delivery as against written receipt therefor or by email to an
executive officer, or by facsimile (with successful transmission confirmation),
(ii) the earlier of the date delivered or the third Trading Day after deposit,
postage prepaid, in the United States Postal Service by certified mail, or (iii)
the earlier of the date delivered or the third Trading Day after mailing by
express courier, with delivery costs and fees prepaid, in each case, addressed
to each of the other parties thereunto entitled at the following addresses (or
at such other addresses as such party may designate by five (5) calendar days’
advance written notice similarly given to each of the other parties hereto):

6

 

If to Company:

 

Rich Pharmaceuticals, Inc.

Attn: Ben Chang

9595 Wilshire Blvd, Suite 900

Beverly Hills, California 90212

 

If to Investor:

 

Typenex Co-Investment, LLC

Attn: John Fife

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

 

With a copy to (which copy shall not constitute notice):

 

Hansen Black Anderson Ashcraft PLLC

Attn: Jonathan K. Hansen

3051 West Maple Loop Drive, Suite 325

Lehi, Utah 84043

 

8.12.           Successors and Assigns. This Agreement or any of the severable
rights and obligations inuring to the benefit of or to be performed by Investor
hereunder may be assigned by Investor to a third party, including its financing
sources, in whole or in part, without the need to obtain Company’s consent
thereto. Company may not assign its rights or obligations under this Agreement
or delegate its duties hereunder without the prior written consent of Investor.

8.13.           Survival. The representations and warranties of Company and the
agreements and covenants set forth in this Agreement shall survive the Closing
hereunder notwithstanding any due diligence investigation conducted by or on
behalf of Investor. Company agrees to indemnify and hold harmless Investor and
all its officers, directors, employees, attorneys, and agents for loss or damage
arising as a result of or related to any breach or alleged breach by Company of
any of its representations, warranties and covenants set forth in this Agreement
or any of its covenants and obligations under this Agreement, including
advancement of expenses as they are incurred.

8.14.           Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

8.15.           Investor’s Rights and Remedies Cumulative; Liquidated Damages.
All rights, remedies, and powers conferred in this Agreement and the Transaction
Documents are cumulative and not exclusive of any other rights or remedies, and
shall be in addition to every other right, power, and remedy that Investor may
have, whether specifically granted in this Agreement or any other Transaction
Document, or existing at law, in equity, or by statute, and any and all such
rights and remedies may be exercised from time to time and as often and in such
order as Investor may deem expedient. The parties acknowledge and agree that
upon Company’s failure to comply with the provisions of the Transaction
Documents, Investor’s damages would be uncertain and difficult (if not
impossible) to accurately estimate because of the parties’ inability to predict
future interest rates and future share prices, Investor’s increased risk, and
the uncertainty of the availability of a suitable substitute investment
opportunity for Investor, among other reasons. Accordingly, any fees, charges,
and default interest due under the Note and the other Transaction Documents are
intended by the parties to be, and shall be deemed, liquidated damages (under
Company’s and Investor’s expectations that any such liquidated damages will tack
back to the Closing Date for purposes of determining the holding period under
Rule 144 under the 1933 Act). The parties agree that such liquidated damages are
a reasonable estimate of Investor’s actual damages and not a penalty, and shall
not be deemed in any way to limit any other right or remedy Investor may have
hereunder, at law or in equity. The parties acknowledge and agree that under the
circumstances existing at the time this Agreement is entered into, such
liquidated damages are fair and reasonable and are not penalties. All fees,
charges, and default interest provided for

7

 

in the Transaction Documents are agreed to by the parties to be based upon the
obligations and the risks assumed by the parties as of the Closing Date and are
consistent with investments of this type. The liquidated damages provisions of
the Transaction Documents shall not limit or preclude a party from pursuing any
other remedy available at law or in equity; provided, however, that the
liquidated damages provided for in the Transaction Documents are intended to be
in lieu of actual damages.

8.16.           Ownership Limitation. Notwithstanding anything to the contrary
contained in this Agreement or the other Transaction Documents, if at any time
Investor shall or would be issued shares of Common Stock under any of the
Transaction Documents, but such issuance would cause Investor (together with its
affiliates) to beneficially own a number of shares exceeding the Maximum
Percentage (as defined in the Note), then Company must not issue to Investor the
shares that would cause Investor to exceed the Maximum Percentage. The shares of
Common Stock issuable to Investor that would cause the Maximum Percentage to be
exceeded are referred to herein as the “Ownership Limitation Shares”. Company
will reserve the Ownership Limitation Shares for the exclusive benefit of
Investor. From time to time, Investor may notify Company in writing of the
number of the Ownership Limitation Shares that may be issued to Investor without
causing Investor to exceed the Maximum Percentage. Upon receipt of such notice,
Company shall be unconditionally obligated to immediately issue such designated
shares to Investor, with a corresponding reduction in the number of the
Ownership Limitation Shares. For purposes of this Section, beneficial ownership
of Common Stock will be determined under Section 13(d) of the 1934 Act.

8.17.           Attorneys’ Fees and Cost of Collection. In the event of any
arbitration or action at law or in equity to enforce or interpret the terms of
this Agreement or any of the other Transaction Documents, the parties agree that
the party who is awarded the most money shall be deemed the prevailing party for
all purposes and shall therefore be entitled to an additional award of the full
amount of the attorneys’ fees, deposition costs, and expenses paid by such
prevailing party in connection with arbitration or litigation without reduction
or apportionment based upon the individual claims or defenses giving rise to the
fees and expenses. Nothing herein shall restrict or impair an arbitrator’s or a
court’s power to award fees and expenses for frivolous or bad faith pleading. If
(i) the Note is placed in the hands of an attorney for collection or enforcement
prior to commencing arbitration or legal proceedings, or is collected or
enforced through any arbitration or legal proceeding, or Investor otherwise
takes action to collect amounts due under the Note or to enforce the provisions
of the Note; or (ii) there occurs any bankruptcy, reorganization, receivership
of Company or other proceedings affecting Company’s creditors’ rights and
involving a claim under the Note; then Company shall pay the costs incurred by
Investor for such collection, enforcement or action or in connection with such
bankruptcy, reorganization, receivership or other proceeding, including, without
limitation, attorneys’ fees, expenses, deposition costs, and disbursements.

8.18.           Waiver. No waiver of any provision of this Agreement shall be
effective unless it is in the form of a writing signed by the party granting the
waiver. No waiver of any provision or consent to any prohibited action shall
constitute a waiver of any other provision or consent to any other prohibited
action, whether or not similar. No waiver or consent shall constitute a
continuing waiver or consent or commit a party to provide a waiver or consent in
the future except to the extent specifically set forth in writing.

8.19.           Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY
WAIVES ANY AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT OR THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS
WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER
COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH
PARTY HERETO ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING
SUCH PARTY’S RIGHT TO DEMAND TRIAL BY JURY.

8.20.           Time of the Essence. Time is expressly made of the essence with
respect to each and every provision of this Agreement and the other Transaction
Documents.

[Remainder of page intentionally left blank; signature page follows]

8

 

IN WITNESS WHEREOF, the undersigned Investor and Company have caused this
Agreement to be duly executed as of the date first above written.

SUBSCRIPTION AMOUNT:

 

Principal Amount of Note: $362,500.00

 

Initial Cash Purchase Price: $10,000.00

 

 

INVESTOR:

 

Typenex Co-Investment, LLC

 

By: Red Cliffs Investments, Inc., its Manager

 



By: /s/ John Fife

John M. Fife, President

 

 

COMPANY:

 

Rich Pharmaceuticals, Inc.

 



By: /s/ Ben Chang, CEO

Printed Name: Ben Chang

Title: CEO

 

 

 

ATTACHED EXHIBITS:

 

ExhibitA                       Note

ExhibitB                       Membership Interest Pledge Agreement

ExhibitC                       Allocation of Purchase Price

ExhibitD                       Form of Secured Investor Note

ExhibitE                       Security Agreement

ExhibitF                        Irrevocable Transfer Agent Instructions

ExhibitG                       Secretary’s Certificate

ExhibitH                      Share Issuance Resolution

ExhibitI                         Arbitration Provisions

 

 

 

9

 

Exhibit I

 

ARBITRATION PROVISIONS

 

1. Dispute Resolution. For purposes of this Exhibit I, the term “Claims” means
any disputes, claims, demands, causes of action, liabilities, damages, losses,
or controversies whatsoever arising from related to or connected with the
transactions contemplated in the Transaction Documents and any communications
between the parties related thereto, including without limitation any claims of
mutual mistake, mistake, fraud, misrepresentation, failure of formation, failure
of consideration, promissory estoppel, unconscionability, failure of condition
precedent, rescission, and any statutory claims, tort claims, contract claims,
or claims to void, invalidate or terminate the Agreement or any of the other
Transaction Documents. The term “Claims” specifically excludes a dispute over
Calculations and enforcement of Investor’s rights and remedies against the
personal property described in the Security Agreement under the applicable
provisions of the Uniform Commercial Code. The parties hereby agree that the
arbitration provisions set forth in this Exhibit I (“Arbitration Provisions”)
are binding on the parties hereto and are severable from all other provisions in
the Transaction Documents. As a result, any attempt to rescind the Agreement or
declare the Agreement or any other Transaction Document invalid or unenforceable
for any reason is subject to these Arbitration Provisions. These Arbitration
Provisions shall also survive any termination or expiration of the Agreement.
Any capitalized term not defined in these Arbitration Provisions shall have the
meaning set forth in the Agreement.

2. Arbitration. Except as otherwise provided herein, all Claims must be
submitted to arbitration (“Arbitration”) to be conducted exclusively in Salt
Lake County, Utah or Utah County, Utah and pursuant to the terms set forth in
these Arbitration Provisions. The parties agree that the award of the arbitrator
(the “Arbitration Award”) shall be final and binding upon the parties (subject
to the appear right set forth in Section 4 below); shall be the sole and
exclusive remedy between them regarding any Claims, counterclaims, issues, or
accountings presented or pleaded to the arbitrator; and shall promptly be
payable in United States dollars free of any tax, deduction or offset (with
respect to monetary awards). Any costs or fees, including without limitation
attorneys’ fees, incident to enforcing the arbitrator’s award shall, to the
maximum extent permitted by law, be charged against the party resisting such
enforcement. The award shall include Default Interest (as defined in the Note)
both before and after the award. Judgment upon the award of the arbitrator will
be entered and enforced by a state court sitting in Salt Lake County, Utah. The
parties hereby incorporate herein the provisions and procedures set forth in the
Utah Uniform Arbitration Act, U.C.A. § 78B-11-101 et seq. (as amended or
superseded from time to time, the “Arbitration Act”). Pursuant to Section 105 of
the Arbitration Act, in the event of conflict between the terms of these
Arbitration Provisions and the provisions of the Arbitration Act, the terms of
these Arbitration Provisions shall control.

3. Arbitration Proceedings. Arbitration between the parties will be subject to
the following procedures:

3.1 Pursuant to Section 110 of the Arbitration Act, the parties agree that a
party may initiate Arbitration by giving written notice to the other party
(“Arbitration Notice”) in the same manner that notice is permitted under Section
8.11 of the Agreement; provided, however, that the Arbitration Notice may not be
given by email or fax. Arbitration will be deemed initiated as of the date that
the Arbitration Notice is deemed delivered under Section 8.11 of the Agreement
(the “Service Date”). After the Service Date, information may be delivered, and
notices may be given, by email or fax pursuant to Section 8.11 of the Agreement
or any other method permitted thereunder. The Arbitration Notice must describe
the nature of the controversy, the remedies sought, and the election to commence
Arbitration proceedings. All Claims in the Arbitration Notice must be pleaded
consistent with the Utah Rules of Civil Procedure.

3.2 Within ten (10) calendar days after the Service Date, Investor shall select
and submit to Company the names of three (3) arbitrators that are designated as
“neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such three (3) designated persons hereunder
are referred to herein as the “Proposed Arbitrators”). For the avoidance of
doubt, each Proposed Arbitrator must be qualified as a “neutral” with Utah ADR
Services. Within ten (10) calendar days after Investor has submitted to Company
the names of the Proposed Arbitrators, Company must select, by written notice to
Investor, one (1) of the Proposed Arbitrators to act as the arbitrator for the
parties under these Arbitration Provisions. If Company fails to select one of
the Proposed Arbitrators in writing within such 10-day period, then Investor may
select the arbitrator from the Proposed Arbitrators by providing written notice
of such selection to Company. If Investor fails to identify the Proposed
Arbitrators within the time period required above, then Company may at any time
prior to Investor designating the Proposed Arbitrators, select the names of
three (3) arbitrators that are designated as “neutrals” or qualified arbitrators
by Utah ADR Service by written notice to Investor. Investor may then, within ten
(10) calendar days after Company has submitted notice of its selected
arbitrators to Investor, select, by written notice to Company, one (1) of the
selected arbitrators to act as the arbitrator for the parties under these
Arbitration Provisions. If Investor fails to

10

 

select in writing and within such 10-day period one of the three (3) arbitrators
selected by Company, then Company may select the arbitrator from its three (3)
previously selected arbitrators by providing written notice of such selection to
Investor. Subject to Paragraph 3.12 below, the cost of the arbitrator must be
paid equally by both parties; provided, however, that if one party refuses or
fails to pay its portion of the arbitrator fee, then the other party can advance
such unpaid amount (subject to the accrual of Default Interest thereupon), with
such amount added to or subtracted from, as applicable, the award granted by the
arbitrator. If Utah ADR Services ceases to exist or to provide a list of
neutrals, then the arbitrator shall be selected under the then prevailing rules
of the American Arbitration Association. The date that the selected arbitrator
agrees in writing to serve as the arbitrator hereunder is referred to herein as
the “Arbitration Commencement Date”.

3.3 An answer and any counterclaims to the Arbitration Notice, which must be
pleaded consistent with the Utah Rules of Civil Procedure, shall be required to
be delivered to the other party within twenty (20) calendar days after the
Service Date. Upon request, the arbitrator is hereby instructed to render a
default award, consistent with the relief requested in the Arbitration Notice,
against a party that fails to submit an answer within such time period.

3.4 The party that delivers the Arbitration Notice to the other party shall have
the option to also commence concurrent legal proceedings with any state court
sitting in Salt Lake County, Utah (“Litigation Proceedings”), subject to the
following: (i) the complaint in the Litigation Proceedings is to be
substantially similar to the claims set forth in the Arbitration Notice,
provided that an additional cause of action to compel arbitration will also be
included therein, (ii) so long as the other party files an answer to the
complaint in the Litigation Proceedings and an answer to the Arbitration Notice,
the Litigation Proceedings will be stayed pending an Arbitration Award
hereunder, (iii) if the other party fails to file an answer in the Litigation
Proceedings or an answer in the Arbitration Proceedings, then the party
initiating Arbitration shall be entitled to a default judgment consistent with
the relief requested, to be entered in the Litigation Proceedings, and (iv) any
legal or procedural issue arising under the Arbitration Act that requires a
decision of a court of competent jurisdiction may be determined in the
Litigation Proceedings. Any award of the arbitrator may be entered in such
Litigation Proceedings pursuant to the Arbitration Act.

3.5 Pursuant to Section 118(8) of the Arbitration Act, the parties agree that
discovery shall be conducted in accordance with the Utah Rules of Civil
Procedure; provided, however, that incorporation of such rules will in no event
supersede the Arbitration Provisions set forth herein, including without
limitation the time limitation set forth in Paragraph 3.9 below, and the
following:

a. Discovery will only be allowed if the likely benefits of the proposed
discovery outweigh the burden or expense, and the discovery sought is likely to
reveal information that will satisfy a specific element of a claim or defense
already pleaded in the Arbitration. The party seeking discovery shall always
have the burden of showing that all of the standards and limitations set forth
in these Arbitration Provisions are satisfied. The scope of discovery in the
Arbitration proceedings shall also be limited as follows:

(i) To facts directly connected with the transactions contemplated by the
Agreement.

(ii) To facts and information that cannot be obtained from another source that
is more convenient, less burdensome or less expensive.

b. No party shall be allowed (i) more than fifteen (15) interrogatories
(including discrete subparts), (ii) more than fifteen (15) requests for
admission (including discrete subparts), (iii) more than ten (10) document
requests (including discrete subparts), or (iv) more than three depositions
(excluding expert depositions) for a maximum of seven (7) hours per deposition.

3.6 Any party submitting any written discovery requests, including
interrogatories, requests for production, subpoenas to a party or a third party,
or requests for admissions, must prepay the estimated attorneys’ fees and costs,
as determined by the arbitrator, before the responding party has any obligation
to produce or respond.

(a) All discovery requests must be submitted in writing to the arbitrator and
the other party before issuing or serving such discovery requests. The party
issuing the written discovery requests must include with such discovery requests
a detailed explanation of how the proposed discovery requests satisfy the
requirements of these Arbitration Provisions and the Utah Rules of Civil
Procedure. Any party will then be allowed, within ten (10) calendar days of
receiving the proposed discovery requests, to submit to the arbitrator an
estimate of the attorneys’ fees and costs associated with responding to such
written discovery requests and a written challenge to each applicable discovery
request. After receipt of an estimate of attorneys’ fees and costs and/or
challenge(s) to one or more discovery requests, the arbitrator will make a
finding as to the likely attorneys’ fees and costs associated with responding to
the discovery requests and issue an order that (A) requires the requesting party
to prepay the attorneys’ fees and costs associated with responding to the
discovery requests, and (B) requires the responding party to respond to the
discovery requests as limited by the arbitrator within a certain period of time
after receiving payment from the requesting party. If a party entitled to submit
an estimate of attorneys’ fees and costs and/or a

11

 

challenge to discovery requests fails to do so within such 10-day period, the
arbitrator will make a finding that (A) there are no attorneys’ fees or costs
associated with responding to such discovery requests, and (B) the responding
party must respond to such discovery requests (as may be limited by the
arbitrator) within a certain period of time as determined by the arbitrator.

(b) In order to allow a written discovery request, the arbitrator must find that
the discovery request satisfies the standards set forth in these Arbitration
Provisions and the Utah Rules of Civil Procedure. The arbitrator must strictly
enforce these standards. If a discovery request does not satisfy any of the
standards set forth in these Arbitration Provisions or the Utah Rules of Civil
Procedure, the arbitrator may modify such discovery request to satisfy the
applicable standards, or strike such discovery request in whole or in part.

(c) Discovery deadlines will be set forth in a scheduling order issued by the
arbitrator. The parties hereby authorize and direct the arbitrator to take such
actions and make such rulings as may be necessary to carry out the parties’
intent for the arbitration proceedings to be efficient and expeditious.

3.7 Each party may submit expert reports (and rebuttals thereto), provided that
such reports must be submitted by the deadlines established by the arbitrator.
Expert reports must contain the following: (a) a complete statement of all
opinions the expert will offer at trial and the basis and reasons for them; (b)
the expert’s name and qualifications, including a list of all publications
within the preceding 10 years, and a list of any other cases in which the expert
has testified at trial or in a deposition or prepared a report within the
preceding 10 years; and (c) the compensation to be paid for the expert’s report
and testimony. The parties are entitled to depose any other party’s expert
witness one time for no more than 4 hours. An expert may not testify in a
party’s case-in-chief concerning any matter not fairly disclosed in the expert
report.

3.8 All information disclosed by either party during the Arbitration process
(including without limitation information disclosed during the discovery
process) shall be considered confidential in nature. Each party agrees not to
disclose any confidential information received from the other party during the
discovery process unless (i) prior to or after the time of disclosure such
information becomes public knowledge or part of the public domain, not as a
result of any inaction or action of the receiving party, (ii) such information
is required by a court order, subpoena or similar legal duress to be disclosed
if such receiving party has notified the other party thereof in writing and
given it a reasonable opportunity to obtain a protective order from a court of
competent jurisdiction prior to disclosure; or (iii) disclosed to the receiving
party’s agents, representatives and legal counsel on a need to know basis who
each agree in writing not to disclose such information to any third party.
Pursuant to Section 118(5) of the Arbitration Act, the arbitrator is hereby
authorized and directed to issue a protective order to prevent the disclosure of
privileged information and confidential information upon the written request of
either party.

3.9 The parties hereby authorize and direct the arbitrator to take such actions
and make such rulings as may be necessary to carry out the parties’ intent for
the arbitration proceedings to be efficient and expeditious. Pursuant to Section
120 of the Arbitration Act, the parties hereby agree that an Arbitration Award
must be made within 150 days after the Arbitration Commencement Date. The
arbitrator is hereby authorized and directed to hold a scheduling conference
within ten (10) calendar days after the Arbitration Commencement Date in order
to establish a scheduling order with various binding deadlines for discovery,
expert testimony, and the submission of documents by the parties to enable the
arbitrator to render a decision prior to the end of such 150-day period. The
Utah Rules of Evidence will apply to any final hearing before the arbitrator.

3.10 The arbitrator shall have the right to award or include in the Arbitration
Award any relief which the arbitrator deems proper under the circumstances,
including, without limitation, specific performance and injunctive relief,
provided that the arbitrator may not award exemplary or punitive damages.

3.11 If any part of these Arbitration Provisions is found to violate applicable
law or to be illegal, then such provision shall be modified to the minimum
extent necessary to make such provision enforceable under applicable law.

3.12 The arbitrator is hereby directed to require the losing party to (i) pay
the full amount of any unpaid costs and fees of the arbitrator, and (ii)
reimburse the prevailing party the reasonable attorneys’ fees, arbitrator costs,
deposition costs, and other discovery costs incurred by the prevailing party.

4. Appeals.

4.1 Following the entry of the Arbitration Award, either party (the “Appellant”)
shall have a period of thirty (30) days in which to notify the other party (the
“Appellee”), in writing, that it elects to appeal (the “Appeal”) the Arbitration
Award (such notice, an “Appeal Notice”). The date the Appellant delivers an
Appeal Notice to the Appellee is referred to herein as the “Appeal Date”. The
Appeal Notice must be delivered to the Appellee in accordance with the
provisions of Paragraph 3.1 above with respect to delivery of an Arbitration
Notice and must describe the nature of the appeal and the remedies sought. In
addition, together with its delivery of an Appeal Notice to the Appellee, the
Appellant must also pay for (and provide proof of such payment to the Appellee
together with

12

 

its delivery of the Appeal Notice) a bond in the amount of 110% of the sum it
owes to the Appellee as a result of the final decision made by the arbitrators
that it is appealing. In the event neither party delivers an Appeal Notice to
the other within the deadline prescribed in this Paragraph 4.1, each party shall
lose its right to appeal and the decision of the arbitrator shall be final.

4.2 In the event an Appellant delivers an Appeal Notice to the Appellee in
compliance with the provisions of Paragraph 4.1 above, the following provisions
shall apply with respect to the Appeal:

(a) The Appeal will be heard by a three (3) person arbitration panel (the
“Appeal Panel”). Within ten (10) calendar days after the Appeal Date, the
Appellee shall select and submit to the Appellant the names of five (5)
arbitrators that are designated as “neutrals” or qualified arbitrators by Utah
ADR Services (http://www.utahadrservices.com) (such five designated persons
hereunder are referred to herein as the “Proposed Appeal Arbitrators”). For the
avoidance of doubt, each Proposed Appeal Arbitrator must be qualified as a
“neutral” with Utah ADR Services. Within ten (10) calendar days after the
Appellee has submitted to the Appellant the names of the Proposed Appeal
Arbitrators, the Appellant must select, by written notice to the Appellee, three
(3) of the Proposed Appeal Arbitrators to act as the members of the Appeal
Panel. If the Appellant fails to select three (3) of the Proposed Appeal
Arbitrators in writing within such 10-day period, then the Appellee may select
such three (3) arbitrators from the Proposed Appeal Arbitrators by providing
written notice of such selection to the Appellant. If the Appellee fails to
identify the Proposed Appeal Arbitrators within the time period required above,
then the Appellant may at any time prior to the Appellee designating the
Proposed Appeal Arbitrators, select the names of the five (5) Proposed Appeal
Arbitrators. The Appellee may then, within ten (10) calendar days after the
Appellant has submitted notice of its Proposed Appeal Arbitrators to the
Appellee, select, by written notice to the Appellant, three (3) of the Proposed
Appeal Arbitrators to serve on the Appeal Panel. If the Appellee fails to select
in writing and within such 10-day period the three (3) members of the Appeal
Panel, then the Appellant may select such three (3) members of the Appeal Panel
by providing written notice of such selection to the Appellee. After the three
(3) members of the Appeal Panel are selected, the Appellee shall designate in
writing to the Appellant the name of one of such three (3) arbitrators to serve
as the lead arbitrator. Subject to Paragraph 4.2(d) below, the cost of the
Appeal Panel must be paid entirely by the Appellant. If Utah ADR Services ceases
to exist or to provide a list of neutrals, then the arbitrators shall be
selected under the then prevailing rules of the American Arbitration
Association. The date that all three (3) selected arbitrators agree in writing
to serve as the arbitrators hereunder is referred to herein as the “Appeal
Commencement Date”.

(b) Within seven (7) days of the Appeal Commencement Date, Appellant shall
deliver to the Appeal Panel and to Appellee a memorandum in support of appeal
describing in detail its basis and arguments for appealing the Arbitration Award
(the “Memorandum in Support”). Within seven (7) days of Appellant’s delivery of
the Memorandum in Support, Appellee shall deliver to the Appeal Panel and to
Appellant a memorandum in opposition to the Memorandum in Support (the
“Memorandum in Opposition”). Within seven (7) days of Appellee’s delivery of the
Memorandum in Opposition, Appellant shall deliver to the Appeal Panel and to
Appellee a reply memorandum to the Memorandum in Opposition.

(c) The parties hereby agree that the Appeal must be heard by the Appeal Panel
within thirty (30) calendar days of the Appeal Commencement Date and that the
Appeal Panel’s Arbitration Award must be made within thirty (30) days after the
Appeal is heard, and in any event within sixty (60) days of the Appeal
Commencement Date. The Utah Rules of Evidence will apply to any final hearing
before the Appeal Panel.

(d) The Appeal Panel is hereby directed to require the losing party to (i) pay
the full amount of any unpaid costs and fees of the Appeal Panel, and (ii)
reimburse the prevailing party the reasonable attorneys’ fees, arbitrator costs,
deposition costs, and other discovery costs incurred by the prevailing party.

[Remainder of page intentionally left blank]

13

 

